Exhibit 10.1

 

 

January 3, 2007

 

Mr. Terry D. Stinson

Dear Terry:

I am to inform you that, in recognition of your efforts to grow and expand
Thomas Group’s commercial sector business, the Compensation and Corporate
Governance Committee of the Board of Directors of Thomas Group has authorized a
one-time payment to you of $300,000 to be paid on Monday, July 2, 2007 if, at
the close of business on June 30, 2007, you are employed by Thomas Group as its
President — Commercial Operations and have been continuously so employed since
the date hereof.

The Compensation and Corporate Governance Committee acknowledges that you have
faced challenges in connection with growing the commercial sector business and
wants you to know that it is pleased with your efforts to date.

On behalf of Thomas Group and the Board of Directors, I encourage you to
continue the good work.

Sincerely,

 

 

 

/s/ James T. Taylor

 

 

 

James T. Taylor

 

 

 

 

 

 

 

 

 

 

 

Accepted:

 

 

 

/s/ Terry D. Stinson

 

1/4/07

 

Terry D. Stinson

 

Date

 

 


--------------------------------------------------------------------------------